KEEFE, BRUYETTE & WOODS August 10, 2010 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Heritage Financial Group, Inc. Registration Statement on Form S-1 (File number 333-167670) Dear Sir or Madam: In accordance with Rule 461 of the Rules and Regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join Heritage Financial Group, Inc. (the “Company”) in requesting that the Company’s above-referenced registration statement on Form S-1 be declared effective on Thursday, August 12, 2010,or as soon thereafter as practicable. KEEFE, BRUYETTE & WOODS, INC. By: /s/ Charles E. Sloane Charles E. Sloane Managing Director
